DAVIDSON, Judge,
(dissenting).
My dissenting opinion in Johnson v. State, No. 30,162, 167 Texas Cr. Rep. 289, 319 S.W. 2d 720, is applicable to my conviction, here, that the trial court erred in refusing to grant this appellant’s request for a special venire.
To hold that in some counties the defendant in a capital felony case has the right to demand a special venire — while in other counties a defendant charged with the same character of offense may not demand a special venire — but the trial court may grant or refuse the request at his whim, idea, notion, or caprice, and with or without any reason assigned, is rank discrimination.
Such is exactly what my brethren hold when they approve and affirm the denial to this appellant of a special venire.
In this case the issue of self-defense arose and the trial court submitted it from the actual as well as the apparent attack of the deceased. The trial court refused, however, to submit to the jury, in connection with the charge upon self-defense, the provisions of Art. 1223, P.C., which reads as follows:
“Presumption from weapon of deceased
“When the homicide takes place to prevent murder, maiming, disfiguring or castration, if the weapon or means used by the party attempting or committing such murder, maiming, disfiguring or castration are such as would have been calculated to produce that result, it is to be presumed that the person so using them designed to inflict the injury.”
A proper exception was reserved to the trial court’s failure to instruct the jury in accordance with that statute.
My brethren sustain the trial court’s action upon the theory that the facts were not sufficient to invoke the provisions of that *24statute. In other words they say that the evidence was insufficient to raise the issue that the instrument, in the manner in which the deceased used it, was calculated to seriously injure.
To that conclusion I do not agree, and therefore enter my dissent.
In common parlance, Art. 1223, P.C., means nothing more or less than that where the facts raise the issue of self-defense in a murder case and in connection with and as a part of that defense there is evidence that the deceased was making an attack upon the defendant with a weapon or by means calculated, in the manner used, to kill or inflict serious bodily injury upon the defendant the law presumes that the deceased intended to do that very thing.
The benefit to the defendant of having the jury instructed in accordance with the statute, when applicable, can not be denied or underestimated.
The evidence reflects that the deceased made two attacks with a knife. The first was upon Moseley, which he repelled by hitting deceased in the head with a pistol. The knife used by the deceased in that attack was described by Moseley as having a blade “about that long (indicating),” which deceased opened when “he took it out of his pocket.” Stevenson, a witness to the attack upon Moseley, described the knife as follows:
“It was an ordinary knife with a blade * *' * It looked like a pocket knife with a blade * * * It was a * * * pocket knife blade.”
Green, also a witness to the assault upon Moseley, testified as follows:
[“Q. How big a knife was that?] A. Oh, I don’t know something like that (indicating), just a little bone handle knife.”
Upon cross-examinaton by the state the witness testifed:
[“Q. What kind of knife was that?] A. I wouldn’t know the make of it, but it was an ivory colored bone handle knife, about like that.”
Appellant’s defense was to the effect that after deceased had been struck the blow in the head by Moseley he (the deceased) *25followed appellant out of the building and attacked him with a knife. As to that attack, appellant testified:
[“Q. Now, Willie, what is the next thing that happened after that?] A. Well, I walked on out the door and Robert Hastings followed me out the door.
[“Q. Well, how did you know he was following you?] A. I didn’t know it until I beared [sic] him stumbling off the steps.
[“Q. All right, and what did you do when you heard that noise behind you?] A. Well, he was just pretty close on me, four or five feet, and when I looked around he had his knife in his hand like that (indicating) and I * * *
[“Q. When you looked around Robert Hastings had the knife in his hand like that?] A. Yes, sir.
[“Q. Was he coming toward you?] A. Yes, sir.
[“Q. And what did you do, Willie?] A. Well, I just reached in my pocket and pulled out a gun, and by the time I got in this position, that’s when he turned, I shot.
[“Q. Willie, at the time you saw that man coming at you with that knife upraised, did you feel that you had to shoot in order to protect your own life?] A. Y"es, sir, I sure did. I thought it was my life or his’n [sic], I didn’t know just which one it was. I was scared to death.”
In the light of this testimony, the trial court recognized that self-defense from the actual attack of the deceased was raised, and fully instructed the jury in accordance with the law relative thereto. As stated, he refused to charge the presumption arising by reason of Art. 1223, P.C.
The witness Leonard, whose testimony the state relied upon heavily to sustain its contention of an unjustified killing, admitted witnessing the attack by the deceased upon Moseley but testified that the instrument deceased had in his hand was a “grey and silver fountain pen.” The witness testified to finding the fountain pen “laying beside him [the deceased] after he had fell [sic].”
The state placed the fountain pen in evidence.
*26By the above testimony, the state admitted that deceased had some character of instrument or means of inflicting injury in his possession.
The case of Williams v. State, 65 Texas Cr. Rep. 437, 144 S.W. 620, is directly in point. There it was held that the presumption arising from Art. 1223, P.C., was raised by testimony that the deceased was advancing upon the accused with a knife. No further description of the knife was given.
In my opinion, the applicable law is correctly stated in Branch’s P.C., 2d Edition, Vol. 4, Sec. 2097, at page 415, as follows:
“The presumption of law arising in favor of the accused by virtue of an art. 1223 of the Penal Code may extend to almost any character of weapon which was used by the deceased, so long as it is shown that an attack or threatened attack was being made upon the defendant and that, from the size and manner of its use, the weapon in question may have been a deadly one.”
The only reason my brethren appear to assign for their holding is that the knife was not minutely described — that is, described as to the size and length of the knife or blade.
In the first instance, the testimony shows that the jury had before them the opinion of the witness who “indicated” the length of the blade. There is nothing to show that appellant or his witness could have given a detailed description of the knife. It was never in their possession. It was a knife with the blade open and drawn by the deceased as he advanced upon the appellant.
To my mind, it is a strange and unfounded doctrine to say that, as a matter of law, one can not inflict upon another a serious bodily injury with a knife — any kind of knife. Yet that is what my brethren here hold.
There is a further and more compelling reason why the knife as here used should be recognized as a weapon which, in the manner used, is calculated to produce death or serious bodily injury: I call attention to the fact that in 1955 the legislature of this state amended the aggravated assault statute, Art. 1147, Vernon’s P.C., so as to provide that it is aggravated assault for one to assault another with a “knife” (any kind, size, or character) under circumstances not amounting to an intent to *27murder or maim. That statute also says that it is aggravated assault for one to assault another with a deadly weapon under circumstances not amounting to an intent to murder or maim.
So the legislature, by statute, has declared that a knife used in making an assault is a deadly weapon.
There is no excuse or reason, therefore, for not giving the appellant the benefit of that which the law gave to him under Art. 1223 P.C. The trial court’s refusal to do so was error.
I dissent.